Exhibit 10.1

Synovus Financial Corp.
Board of Directors Compensation
Approved January 19, 2005

          Cash Compensation        
Annual Board Retainer
  $ 35,000    
Annual Committee Member Retainers
       
 
       
Compensation
  $ 5,000  
Corporate Governance & Nominating
  $ 5,000  
Audit
  $ 10,000  
Executive
  $ 10,000    
Annual Committee Chair Retainers *
       
 
       
Compensation
  $ 5,000  
Corporate Governance & Nominating
  $ 5,000  
Audit
  $ 10,000    
Annual Lead Director Retainer
  $ 5,000  

* Note: The committee chair will receive both an annual committee member
retainer and an annual committee chair retainer.

          Equity Compensation        
Annual restricted stock award
  500 shares in the form of a grant from the Synovus 2002 Long Term Incentive
Plan, 3 year         cliff vesting
No equity awards to employee directors           Director Stock Purchase Plan  
     
 
        Annual maximum company cash   $ 10,000   contribution per director
participant to company-sponsored open market stock purchase         plan, with
company’s contribution equal to 50% of director participant’s cash contribution,
subject to annual maximum contribution limit by director of $20,000        

